Case 2:20-cv-07422-DMG-AFM Document 8 Filed 01/04/21 Page 1 of 1 Page ID #:14



  1

  2

  3
                                                          JS-6
  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    J. P. PARNELL,                            Case No. CV 20-07422-DMG-AFM
 12
                           Petitioner,
             v.                                   JUDGMENT
 13

 14    D. CUEVA, Warden,
 15
                           Respondent.
 16

 17         This matter came before the Court on the Petition of J. P. PARNELL, for a
 18   writ of habeas corpus. Having reviewed the Petition and supporting papers,
 19         IT IS HEREBY ORDERED AND ADJUDGED that the Petition is denied and
 20   the action is dismissed for lack of jurisdiction.
 21

 22   DATED: January 4, 2021
 23

 24                                           ___________________________________
                                              __________
                                                       _______________
                                                           _         ____________
                                                         DOLLY
                                                         DOLLY M. GEE
 25                                             UNITEDD STATES DISTRICT JUDGE
 26

 27

 28
